Citation Nr: 0019136	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-55 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a right 
knee injury with internal derangement and osteochondritis.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a left 
knee injury with internal derangement and osteochondritis.  

3.  Entitlement to a (compensable) evaluation for service-
connected defective hearing of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO in 
May and June 1989.  In May 1989, the RO reduced the 10 
percent evaluations then assigned for the veteran's right and 
left knee disabilities to zero percent, effective from August 
1, 1989.  The June 1989 rating decision confirmed and 
continued the noncompensable rating assigned for defective 
hearing of the left ear and residuals of perforation of the 
left tympanic membrane.  A personal hearing was held at the 
RO in September 1991.  

In October 1991, the hearing officer confirmed and continued 
the noncompensable ratings assigned for the four service-
connected disabilities at issue on appeal, but concluded that 
the veteran was entitled to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.  The hearing officer's 
decision was implemented by a rating action promulgated in 
October 1991.  

In December 1992, the Board recharacterized the issues of 
increased ratings for the right and left knee disabilities to 
include whether the reduction in rating was proper and 
remanded the appeal to the RO for additional development.  

In May 1999, the Board found that the rating reductions from 
10 percent to noncompensable for the service-connected right 
and left knee disabilities were improper, and denied an 
increased (compensable) rating for perforation of a tympanic 
membrane.  The Board remanded the issues of increased ratings 
for the right and left knee disabilities and defective 
hearing of the left ear for additional development.  

By rating action in December 1999, the RO implemented the May 
1999 Board decision to restore the 10 percent ratings for the 
veteran's service-connected right and left knee disabilities.  
The RO indicated that the 10 percent ratings were effective 
from the date of reduction of August 1, 1989.  

By rating action in December 1999, the RO granted service 
connection for otitis media and post-traumatic migraine 
headaches, each rated noncompensable, effective from 
September 9, 1991, and assigned an increased rating to 10 
percent for service-connected tinnitus.  The veteran was 
notified of this decision and did not appeal.  


FINDINGS OF FACT

1.  The veteran's claims for an increased rating for the 
service-connected right and left knee disabilities and 
defective hearing are plausible, and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.  

2.  The veteran's right knee disability is manifested by 
complaints of pain and stiffness; there is no instability, 
arthritis, limitation of extension to more than five degrees 
or greater or limitation of flexion to less than 60 degrees.  

3.  The veteran's left knee disability is manifested by 
complaints of pain and stiffness; there is no instability, 
arthritis, limitation of extension to five degrees or greater 
or limitation of flexion to less than 60 degrees.  

4.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999, or the criteria in effect from 
that date are more favorable to the veteran.  

5.  The veteran does not have total deafness in the right 
ear.  

6.  The veteran's hearing loss in the left ear is manifested 
by a puretone threshold average of 24 decibels, with speech 
recognition ability of 84 percent; the veteran has level II 
hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of a right knee 
injury with internal derangement and osteochondritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5257 
(1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of a left knee injury 
with internal derangement and osteochondritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 5257 
(1999).  

3.  The criteria for an increased (compensable) evaluation 
for defective hearing of the left ear are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective from 
June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When examined by VA in April 1989, the veteran reported his 
knees hurt when he walked fast, and that he could not run 
because of pain and a burning sensation in his knees.  On 
examination, there was no tenderness, swelling, or laxity in 
either knee.  Flexion was possible to 120 degrees and 
extension was to 180 degrees, bilaterally.  X-ray studies 
revealed no abnormalities in either knee.  The diagnosis was 
bilateral knee strain.  

When examined by VA in June 1989, the veteran complained of 
trouble hearing.  On examination, the left tympanic membrane 
was intact.  The veteran's hearing acuity was evaluated as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
5
0
LEFT
25
20
20
15

Average pure tone thresholds in the left ear were 20 and in 
the right ear were 7.  Speech recognition was 94 percent in 
the right ear and 92 percent in the left ear.

Several VA outpatient records from 1986 and 1989 were 
associated with the claims file in November 1990.  These 
records show that the veteran was seen on several occasions 
for various medical problems, including bilateral knee pain 
and earaches.  An undated report in 1986 indicated that the 
veteran wanted to schedule an orthopedic examination because 
his knees "often" gave out.  When seen in February 1987, 
the veteran reported bilateral knee pain, more so on the left 
than on the right, which was exacerbated with activity.  On 
examination, there was no evidence of joint line tenderness, 
or any swelling or effusion.  Varus and valgus instability, 
and Lachman's and pivot shift testing were negative.  X-ray 
studies were also negative.  The impression was 
patellofemoral pain, left greater than the right.  On two 
occasions in what appears to be 1989, the veteran had full 
range of motion in both knees.  The dates of the examination 
are not indicated on the examination reports.  In November 
1989, the veteran was noted to have minimal crepitus in each 
knee, without any evidence of instability or patellar 
tenderness.  

On VA authorized audiological examination in March 1991, pure 
tone threshold, in decibels were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
25
25
20
LEFT
35
30
30
35

The average of the right ear was 24 and the average of the 
left ear was 32.  Speech audiometry revealed speech 
recognition ability of 98 percent in the left ear and 96 in 
the right ear.   

On VA examination of the veteran's knees in March 1991, no 
laxity was present.  Extension was to 180 degrees 
bilaterally.  Flexion was to 110 degrees on the right and to 
120 degrees on the left.  At the time of the examination, the 
veteran reported that both knees still hurt occasionally and 
that there was swelling secondary to exertion.  Prolonged 
standing and cold days made the knees worse.  The diagnosis 
was bilateral knee strain.

At a personal hearing at the RO in September 1991, the 
veteran testified that he worked as a rigger and had 
difficulty climbing ladders due to pain and stiffness in his 
knees.  He also testified that he wore knee braces everyday 
while working because his knees sometimes gave out.  The 
veteran reported that he had occasional swelling in his 
knees, and that he took a lot of pain medication for his 
knees.  

On VA audiological examination in November 1991, the veteran 
reported that his hearing was getting worse.  Pure tone 
threshold, in decibels, on authorized audiological evaluation 
were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
15
LEFT
40
35
35
40

The average of the left ear was 38, and the average of the 
right ear was 25.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear and 92 
percent in the right ear.  The diagnoses included mild to 
moderate sensorineural hearing loss in the left ear with good 
speech discrimination.  Hearing in the right ear was within 
normal limits.  

When examined by VA in September 1993, the veteran complained 
of pain and giving way in both knees.  He also reported that 
prolonged standing, running and kneeling aggravated his 
knees.  On examination, crepitation was noted within the soft 
tissue about both knees.  There was full range of motion in 
both knees (0 to 140 degrees) with discomfort noted on 
passive rotary movement.  There was no undue laxity of the 
ligaments and both patella were freely movable.  X-ray 
studies of both knees showed normal bones and joints.  The 
diagnoses included knee strain as a residual of injury to the 
right and left knee.  

On VA audiological examination in October 1993, pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
30
15
15
LEFT
35
35
35
35

The average of the left ear was 35 and 24 in the right ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear and 100 in the right ear.  The 
audiologist commented that the veteran had mild to moderate 
sensorineural hearing loss in the left ear with good speech 
discrimination, and mild sensorineural hearing loss in the 
right ear with good speech discrimination.  

When examined by VA in July 1999, the veteran reported that 
when he has an ear infection, he finds that his hearing on 
the left side is quite poor.  In general, the veteran 
reported that he hears better using his right ear when 
speaking on the telephone, and that he has to increase the 
volume on the television set to hear clearly.  Occasionally, 
he will miss conversation in a noisy environment or if 
someone is speaking fairly fast.  On VA audiological 
examination, pure tone thresholds, in decibels, were as 
follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
15
15
LEFT
25
30
25
25

The average of the left ear was 26 and the average for the 
right ear was 18.  Speech audiometry revealed speech 
recognition ability of 84 percent in both ears.  The 
audiologist indicated that the veteran had borderline to mild 
hearing loss in the left ear, and essentially normal hearing 
in the right ear.  

On VA examination of the joints in January 2000, the veteran 
reported constant pain and stiffness in both knees for the 
past two to three years.  The veteran reported that his 
symptoms are worse when going up and down stairs or when 
driving for extended periods of time; the veteran reported 
that he was a truck driver for the War Department.  The 
veteran wore a brace on each knee.  On examination, there was 
tenderness in the medial and lateral compartments of both 
knee joints.  There was no effusion and no evidence of any 
atrophy of the quadriceps muscles.  Extension was full at 0 
degrees, bilaterally.  Flexion was from 0 to 80 degrees on 
the right, and 0 to 90 degrees on the left, with no evidence 
of instability or subluxation in either knee.  The examiner 
indicated that there was evidence of weakened motion and 
excessive fatigability in both knees after doing only three 
repetitions, but no evidence of incoordination or additional 
range of motion loss.  X-ray studies of the knees were 
normal.  The impression was bilateral knee strain with the 
right knee being worse than the left.  The examiner indicated 
that DeLuca criteria was considered and that while there was 
evidence of excessive fatigability and weakened motion in 
both knees, additional range of motion loss due to flare-ups 
could not be determined.  

On VA audiological examination in January 2000, pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
20
20
10
LEFT
25
20
20
30

The average of the left ear was 24, and the average of the 
right ear was 17.  Speech audiometry revealed speech 
recognition ability of 84 percent bilaterally.  The 
audiologist indicated that the veteran had essentially normal 
hearing in the right ear and a borderline to mild 
sensorineural hearing loss in the left ear.  

Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected right and left knee disabilities and 
defective hearing in the left are more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone 
several VA examinations during the pendency of his appeal, 
most recently in January 2000, and he has provided testimony 
at a personal hearing before the RO in September 1991.  
Accordingly, the record is complete, and the Board finds that 
there is no further duty to assist the veteran in the 
development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In addition, the VA 
has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


Right & Left Knee

By rating action in May 1979, service connection was 
established for chondromalacia of the right and left knee 
based on a diagnosis in service.  In a subsequent rating 
action in December 1979, the RO recharacterized the bilateral 
knee disabilities to that which is shown on the first page of 
this decision, and assigned individual ratings of 10 percent 
under Diagnostic Code (DC) 5257, effective from April 7, 
1979, the day following the veteran's discharge from service.  
The 10 percent ratings were reduced by the RO in a rating 
action dated in May 1989, but were subsequently restored by 
the Board in May 1999.  The RO restored the compensable 
ratings from the date of reduction.

As indicated above, the veteran is currently assigned 10 
percent evaluations for each knee disability under Diagnostic 
Code 5257 which provides as follows:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................................    30 
    
Moderate.......................................................
.......................................    20 
    
Slight.........................................................
..........................................    10 

Other applicable codes under which the service-connected 
bilateral knee disabilities may be rated include the 
following:  

5256  Knee, ankylosis of:  
  Extremely unfavorable, in flexion at an angle of 45° or 
more......................    60
  In flexion between 20° and 
45°.................................................................    50 
  In flexion between 10° and 
20°.................................................................    40
  Favorable angle in full extension, or in slight flexion 
between 
   0° and 10°.................................................................................    30

5258  Cartilage, semilunar, dislocated, with frequent 
episodes 
           of "locking," pain, and effusion into the 
joint..................................   20

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°..............................................................................   
30
  Flexion limited to 
30°..............................................................................   
20
  Flexion limited to 
45°..............................................................................   
10
  Flexion limited to 
60°..............................................................................     
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°...........................................................................   50
  Extension limited to 
30°...........................................................................   40
  Extension limited to 
20°...........................................................................   30
  Extension limited to 
15°...........................................................................   20
  Extension limited to 
10°...........................................................................   10
  Extension limited to 
5°.............................................................................    0

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

In order to receive a higher evaluation under DC 5257, the 
veteran would have to demonstrate impairment of the knee due 
to recurrent subluxation or lateral instability to at least a 
moderate degree.  While the veteran's reports that his knees 
give way, the clinical findings from the VA examinations 
conducted during the pendency of this appeal do not show any 
evidence of subluxation or lateral instability.  Therefore, a 
rating in excess of 10 percent for either knee under DC 5257 
is not warranted.  

Furthermore, there is no evidence of arthritis established by 
x-ray findings, ankylosis or fixation of either knee joint, 
or any limitation of motion in either knee to a compensable 
degree.  Accordingly, a rating in excess of the 10 percent 
currently assigned could only be assigned if permitted under 
the guidelines of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

As noted above, the examiner specifically addressed the 
DeLuca criteria when the veteran was examined by VA in 
January 2000.  The examiner indicated that while there was 
evidence of weakened motion and excess fatigability, there 
was no evidence of incoordination or additional range of 
motion loss in either knee.  The examiner also stated that 
additional loss of range of motion during flare-ups could not 
be determined.  Therefore, a rating in excess of 10 percent 
under the criteria for functional loss is not warranted.  

In deciding the rating to be assigned the right and left knee 
disabilities, the undersigned is mindful of the holding of 
the Court of Appeals for Veterans Claims in which it was held 
that a service connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994) and VAOPGCPREC 23-97 
(July 1, 1997).  In this regard, the Board notes that the 
veteran does not have additional symptomatology to a 
compensable degree which would provide a basis for the 
assignment of a separate rating.  Accordingly, the Board 
finds that the disability picture does not demonstrate more 
than slight impairment of the right or left knee due to 
subluxation or lateral instability so as to warrant an 
evaluation in excess of the 10 percent rating currently 
assigned.  


Defective Hearing

Initially it is noted that, during the pendency of this 
appeal, the criteria for rating diseases of the ear were 
amended effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (1999).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the former and amended rating schedule, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and 
Codes 6100-6110 (1999).  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The new regulations were not in effect when the 1989 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test, and 
indicating that there was no proposed change in this method 
of evaluation).  In this case, neither rating criteria can be 
more favorable to the veteran's claim since the criteria are 
identical.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  

As previously indicated, when a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas.  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the Schedule and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  However, the Board again points out that as 
the old and new regulations for evaluating a hearing loss 
disorder are identical, neither rating criteria can be more 
favorable to the instant claim since the criteria are 
identical.  (The Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) and (b), which were added by the change in 
regulation that became effective on June 10, 1999, are not 
pertinent in the instant case.)  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

To evaluate the degree of disability from unilateral hearing 
loss, the Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  See Lendenmann, supra.  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  Since the veteran is service 
connected for only one ear, the extent of impairment due to 
the nonservice-connected ear may not be considered in the 
evaluation (absent total bilateral deafness).  38 C.F.R. 
§ 4.14 (1999); Boyer v. West, 11 Vet. App. 477 (1998).  If 
impaired hearing is service connected in only one ear, the 
nonservice connected ear is assigned a designation of level 
I.  38 C.F.R. § 4.85 (f) (1999).  

In this case, the worst average puretone decibel loss for the 
veteran's left ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 38.  The 
percent of discrimination was no worse than 84.  By 
intersecting the column in Table VI (38 C.F.R. § 4.85) for 
average puretone decibel loss falling between 0 and 41 with 
the line for percent of discrimination from 84 to 90, the 
resulting numeric designation for the right ear is II.  Since 
total deafness is not demonstrated in the right ear, numeric 
designation I is assigned to reflect normal hearing.  
VAOPGCPREC 32-97.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of II for the 
left ear and I in the right ear, the point of intersection on 
Table VII requires assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation.  Audiometric testing results are 
dispositive evidence for a claim for an increased disability 
rating for hearing loss.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 dBs or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 dBs or more at 2,000 Hz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  This provision compensates 
for a pattern of hearing impairment that is an extreme 
handicap in the presence of any environmental noise, and a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
amended regulations changed the title of Table VIa from 
"Average Puretone Decibel Loss" to "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average."  
See 64 Fed. Reg. 25202 (May 11, 1999).  Neither of these new 
provisions applies to the veteran's situation.    

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss in the left ear, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable disability rating for hearing loss of 
the left ear.  


ORDER

An increased rating for service-connected residuals of a 
right knee injury with internal derangement and 
osteochondritis is denied.  

An increased rating for service-connected residuals of a left 
knee injury with internal derangement and osteochondritis is 
denied.  

An increased (compensable) rating for service-connected 
defective hearing of the left ear is denied.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

